DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Status
Claims 1-20 are currently pending. Claims 1, 9, and 17 are amended and claims 8 and 16 cancelled as per Applicant’s amendment filed on 24 October 2022.
Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments on page 9, in essence, “The Applicant thus respectfully requests withdrawal of the double patenting rejections”. This has not been found persuasive. As addressed below the provisional nonstatutory double patenting is maintained over copending Application No. 17390220 in view of Applicant Admitted Prior Art (AAPA). As noted in the rejection and addressed in the response below, the newly amended limitations are disclosed as prior art. Examiner also notes that Applicant also acknowledges that the claim amendments are admitted prior art on page 11 of the remarks “To make clear the size of a block as such, the Applicant amends the preambles of the independent claims to specify, as known in the prior art, that "each block of data has a fixed size that defines the unit of transfer between the first storage device and the second storage device." See Application, page 1, lines 23-25”.
With regards to Applicant’s arguments on page 10, in essence, “As to the limitations relied upon in the Action as being purportedly taught in the AAPA, the Application does not discuss caching of storage extents in the Background Section, only caching of blocks. See specifically page 2 line 22 to page 3 line 2 (discussing disadvantages of block-based caching)”. This has not been found persuasive. The Background Section i.e. AAPA discloses “These memories are organized as containers of fixed size blocks of data, of which block 18 is illustrative ” ([AAPA p.1, Fig. 1]) which corresponds to both the broadest reasonable interpretation of extent, i.e. a number of contiguous data blocks, as well as Applicant’s own arguments “The claims define an extent as "comprising a plurality of the blocks of data having contiguous addresses."”, see arguments on page 11. Additionally the specification discloses as known prior art “Each extent is a collection of blocks having contiguous addresses, as known in the art” ([AAPA p.9]). Examiner suggests Applicant amend the claims to incorporate distinguishing elements and not disclosed as prior art.
With regards to Applicant’s arguments on page 11 regarding the newly added claim limitations,  in essence, “The Applicant is unable to find any teaching in Chen, Sarkar, or any of the other art cited in the Action of "organizing the blocks of data into extents, each extent comprising a plurality of the blocks of data having contiguous addresses in the first storage device, wherein each block of data has a fixed size that defines the unit of transfer between the first storage device and the second storage device" as claimed”. This has not been found persuasive. As addressed in the rejection below and disclosed in the Background Section. The broadest reasonable interpretation of extent is a number of contiguous data blocks which corresponds to Applicant’s own definition. This is disclosed in the Background Section as Applicant admitted prior art, “These memories are organized as containers of fixed size blocks of data, of which block 18 is illustrative ” ([AAPA p.1, Fig. 1])  and further as known in the art in the disclosure “Each extent is a collection of blocks having contiguous addresses, as known in the art” ([AAPA p.9]). Examiner suggests Applicant amend the claims to incorporate distinguishing elements and not disclosed as prior art.
The amended claims are addressed in the rejections below.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-12, 14-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 of copending Application No. 17390220 in view of Applicant Admitted Prior Art (AAPA). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and would be obvious over the limitations of the Copending Application as shown in the example claims in the table below in view of Applicant Admitted Prior Art (AAPA). The Copending Application does not explicitly disclose but AAPA teaches data cache having a first storage device and a 5second storage device, the method comprising: organizing the blocks of data in the first storage device into extents, each extent comprising a plurality of the blocks of data having contiguous addresses in the first storage device ([AAPA p.1-3, Fig. 1]), wherein each block of data has a fixed size that defines the unit of transfer between the first storage device and the second storage device, ([AAPA p.1, Fig. 1] These memories are organized as containers of fixed size blocks of data, of which block 18 is illustrative, whose size defines the unit of transfer between the different storage levels), and wherein an extent in the first storage device is larger than an extent in the second storage device ([AAPA p.1-3, 9 Fig. 1] Each extent is a collection of blocks having contiguous addresses, as known in the art. Where a hard disk drive ("HDD") 12 with spinning data platters used for primary storage may hold around a terabyte of data (250 bytes, or a million gigabytes), a solid state drive ("SSD") 14 may store around 100 terabytes, and a dynamic random access memory ("DRAM") 16 may hold up to 1 terabyte and These memories are organized as containers of fixed size blocks of data).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Copending Application and AAPA before him or her to modify the storage system of Copending Application to include the tiered cache storage of AAPA, thereafter the computing device is connected to tiered cache storage. The suggestion and/or motivation for doing so would be obtaining the advantage of storage system have a more robust structure capable of supporting differing granularity of storage needs. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine the Copending Application with AAPA to obtain the invention as specified in the instant application claims.	
This is a provisional nonstatutory double patenting rejection.
Instant Application
copending Application No. 17390220
1. A method of managing blocks of data in a data cache having a first storage device and a 5second storage device, the method comprising: organizing the blocks of data in the first storage device into extents, each extent comprising a plurality of the blocks of data having contiguous addresses in the first storage device; 
for each extent in the first storage device, generating feature data as a function of 10metadata associated with input/output operations on the blocks of data in the respective extent; 
using a data model trained by machine learning to infer a hotness value for each extent in the first storage device as a function of the generated feature data; 

and promoting blocks of data from the first storage device into the second storage device, and evicting blocks of data stored in the second storage device, according to the inferred hotness 15values for each extent in the first storage device.

2. The method of claim 1, wherein the metadata associated with input/output operations comprise one or more of: a timestamp, and an input/output command, and a block address, and a data access size, and a data access pattern, and a volume identification.
3. The method of claim 1, wherein the feature data comprise one or more of: a number of blocks within the respective extent that have been accessed more than once during a fixed window of time, and an average number of accesses to such blocks during the fixed window of time, and an average time interval between accesses to such blocks.

4. The method of claim 1, further comprising classifying each extent as hot, warm, or cold by applying thresholds to the inferred hotness values, wherein the promoting and evicting of blocks of data are performed according to the classifying.
6. The method of claim 4, further comprising either merging extents having the same classification as hot, warm, or cold according to the thresholds, or dividing an extent into two or more extents, wherein each of the two or more extents has a different classification as hot, warm, 5or cold according to the thresholds.
1. A computer-implemented method, executed on a computing device, comprising: receiving a plurality of input/output (IO) requests at a storage system; 




extracting one or more IO properties from the plurality of IO requests; 



processing, using one or more machine learning models, the one or more IO properties to define an access temperature value for one or more storage objects of the storage system; 
and tiering the one or more storage objects between a plurality of storage tiers of the storage system, based upon, at least in part, the access temperature values defined for the one or more storage objects of the storage system and one or more tiering policies.

2. The computer-implemented method of claim 1, further comprising: generating one or more machine learning features from the one or more IO properties.


4. The computer-implemented method of claim 2, wherein the one or more machine learning features include: a re-access block count; and one or more of: a re-access interval count for one or more blocks that have been re- accessed during a predefined interval; and 34H&K Docket No.: 113454.00580 / 125030.01Holland & Knight LLP Assignee: EMC IP Holding Company, LLC10 St. James Avenue Inventors: Vankamamidi et al.Boston, MA 02116-3889 a re-access time gap between re-accessing for the one or more blocks that have been re-accessed.
5. The computer-implemented method of claim 1, wherein tiering the one or more storage objects between a plurality of storage tiers of the storage system, based upon, at least in part, the access temperature values defined for the one or more storage objects of the storage system includes defining a plurality of tiering thresholds for the plurality of storage tiers based upon, at least in part, the access temperature values defined for the one or more storage objects.
6. The computer-implemented method of claim 5, wherein tiering the one or more storage objects between a plurality of storage tiers of the storage system, based upon, at least in part, the access temperature values defined for the one or more storage objects of the storage system includes dynamically adjusting the plurality of tiering thresholds for the plurality of storage tiers based upon, at least in part, performance of the plurality of storage tiers.


A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Chen (US 8429346 B1) and in view Sarkar (US 20210224684 A1).

Referring to claims 1, 9, and 17, taking claim 1 as exemplary, AAPA teaches
A method of managing blocks of data in a data cache having a first storage device and a second storage device, ([AAPA p.1-3, Fig. 1]) wherein each block of data has a fixed size that defines the unit of transfer between the first storage device and the second storage device, ([AAPA p.1, Fig. 1] These memories are organized as containers of fixed size blocks of data, of which block 18 is illustrative, whose size defines the unit of transfer between the different storage levels) the method comprising: organizing the blocks of data in the first storage device into extents, each extent comprising a plurality of the blocks of data having contiguous addresses in the first storage device; ([AAPA p.1-3, Fig. 1]) for each extent in the first storage device, generating feature data as a function of metadata associated with input/output operations on the blocks of data in the respective extent; ([AAPA p.1-3]) and promoting blocks of data from the first storage device into the second storage device, and evicting blocks of data stored in the second storage device, according to the inferred hotness values for each extent in the first storage device ([AAPA p.1-3, Fig. 1]), wherein an extent in the first storage device is larger than an extent in the second storage device ([AAPA p.1-3, 9 Fig. 1] Each extent is a collection of blocks having contiguous addresses, as known in the art. Where a hard disk drive ("HDD") 12 with spinning data platters used for primary storage may hold around a terabyte of data (250 bytes, or a million gigabytes), a solid state drive ("SSD") 14 may store around 100 terabytes, and a dynamic random access memory ("DRAM") 16 may hold up to 1 terabyte and These memories are organized as containers of fixed size blocks of data).
	AAPA does not explicitly disclose using a data model trained by machine learning to infer a hotness value for each extent in the first storage device as a function of the generated feature data. Examiner notes auto-tiering in storage including multi-level caches is a well-known concept, additionally employing the usage of computer modeling, analysis, and automated mechanisms for relocation is also a well-known concept, see also cited art not relied upon. 
	Chen teaches using a data model ([Chen col 11:15-55] collection and calculation of slice temperature data including exponential moving average (EMV), various metrics such as total IO counts, block counts, and IO response time, slice temperature and an EMV of slice temperatures. To facilitate efficient and/or optimal data relocation, it can be desirable to quantify the "temperature" of a given block, slice, unit, or other grouping of data. The temperature of data can be indicative of a variety of factors, including for example the frequency and/or recency with which input or output requests relating to the data are issued or received. Data temperature can be an instantaneous measurement or can reflect a historical or long-term trend of a slice's "hotness" or "coldness," and can be used to predict the IO access pattern of a given slice) ([Barajas 0018, 0033] these mechanisms use predictive analytics to predict read requests in the storage environment (e.g., from hosts), and either move the necessary data to faster storage or copy the data to an appropriate level of cache to allow for optimal access, and demote or evict data to lower performance storage as appropriate. Using the predictive analytics functionality, analytics may be applied to collected data to determine trends and usage periods so that models may be produced that accurately predict storage access patterns on a long term basis. These trends may take into account historical instances where storage resources were utilized. Recommendations based upon these models may then be used to intelligently manage resource allocation within the storage).
AAPA and Chen are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of AAPA and Chen before him or her to modify the tiered storage of AAPA to include the automated data relocation including quantifying of temperature data of Chen, thereafter the tiered storage is connected to automated data relocation including quantifying of temperature data. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the tiered storage have more improved response times and access efficiency as suggested by Chen. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine AAPA with Chen to obtain the invention as specified in the instant application claims.
AAPA in view of Chen does not explicitly disclose but Sarkar teaches trained by machine learning ([Sarkar abstract, 0008, 0051] The model trainer may be further configured to: apply an artificial intelligence framework to the training data set to generate the model instance of the computational model).
AAPA, Chen, and Sarkar are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of AAPA, Chen, and Sarkar before him or her to modify the automated tiered storage of AAPA and Chen to include the artificial intelligence system  of Sarkar, thereafter the automated tiered storage is connected to artificial intelligence system. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the automated tiered storage have more improved performance by implementing real time inference processing as suggested by Sarkar. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine AAPA and Chen with Sarkar to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
Referring to the non-exemplary limitations of claim 17, Chen and Sarkar teach
a metadata generator, coupled to the first and second storage devices, ([Sarkar 0059, Fig. 2] metadata generator) a feature generator, coupled to the metadata generator, ([Chen col 11:15-35] The collection and calculation of slice temperature data can be performed by a user-space application running on a storage processor, a storage system management station, a host server, and/or on a client machine) an inference engine, coupled to the feature generator ([Sarkar 0059, Fig. 2] inference engine) and a cache control interface, coupled to the inference engine and the first and second storage devices, ([Chen col 7:34-54, Fig. 1] The storage processors 20 can also optionally include a management interface 26 separate from the front end 24 for performing various administrative tasks with respect to the storage system).

Referring to claims 2, 10, and 18, taking claim 2 as exemplary, AAPA in view of Chen and Sarkar teaches
The method of claim 1, wherein the metadata associated with input/output operations comprise one or more of: a timestamp, and an input/output command, ([Chen col 7:] read and write requests) and a block address, and a data access size, and a data access pattern, ([AAPA p.1-3, Fig. 1] data access patterns and recency and frequency as function of cache size) and a volume identification ([Sarkar 0063] system identifiers for primary storage system 324 (including volumes, inodes, or buckets therein)).
The same motivation that was utilized for combining AAPA, Chen, and Sarkar as set forth in claim 1, 9, and 17 is equally applicable to this/these claim(s).

Referring to claims 3, 11, and 19, taking claim 3 as exemplary, AAPA in view of Chen and Sarkar teaches
The method of claim 1, wherein the feature data comprise one or more of: a number of blocks within the respective extent that have been accessed more than once during a fixed window of time, and an average number of accesses to such blocks during the fixed window of time, and an average time interval between accesses to such blocks ([Chen col 11:15-55] The temperature of data can be indicative of a variety of factors, including for example the frequency and/or recency with which input or output requests relating to the data are issued or received. Data temperature can be an instantaneous measurement or can reflect a historical or long-term trend of a slice's "hotness" or "coldness," and can be used to predict the IO access pattern of a given slice).
The same motivation that was utilized for combining AAPA, Chen, and Sarkar as set forth in claim 1, 9, and 17 is equally applicable to this/these claim(s).

Referring to claims 4, 12, and 20, taking claim 4 as exemplary, AAPA in view of Chen and Sarkar teaches
The method of claim 1, further comprising classifying each extent as hot, warm, or cold by applying thresholds to the inferred hotness values, wherein the promoting and evicting of blocks of data are performed according to the classifying ([Chen col 9: 37-64, col 14:17-67, Figs. 2-3] The slice auto-tiering preference can also be derived from the tier properties to which the slice is allocated. the slices in the lists L1, L2, and L3 can be "distributed" to the various tiers in the tier list T, including hot H, medium M, and cold C slices).
The same motivation that was utilized for combining AAPA, Chen, and Sarkar as set forth in claim 1, 9, and 17 is equally applicable to this/these claim(s).

Referring to claims 5 and 13, taking claim 5 as exemplary, AAPA in view of Chen and Sarkar teaches
The method of claim 4, further comprising dynamically adjusting the thresholds using a feedback loop ([Sarkar 0008, 0123, Fig. 8] inference score not meeting a model validity threshold, retraining by the model trainer using a new training data set that includes the new data element and the model trainer may iterate through the process determined by the AI framework until the best results based on the AI framework and the training data set have been generated) to maximize one or more goal functions ([Chen col 9:1-24] performance of a storage system can be quantified based on several dynamic factors including utilization of different data storage system resources (e.g., particular logical or physical devices, CPU), measurement of cache hits and/or misses, and the like. The dynamic factors can vary with application workload, such as when particular applications may be more heavily performing IO operations (i.e. goal functions corresponding to Applicant’s definition [see instant application p.14]).
The same motivation that was utilized for combining AAPA, Chen, and Sarkar as set forth in claim 1, 9, and 17 is equally applicable to this/these claim(s).

Referring to claims 6 and 14, taking claim 6 as exemplary, AAPA in view of Chen and Sarkar teaches
The method of claim 4, further comprising either merging extents having the same classification as hot, warm, or cold according to the thresholds, or dividing an extent into two or more extents, wherein each of the two or more extents has a different classification as hot, warm, or cold according to the thresholds ([Chen col 15:62-col 16:56, Fig. 7] Once the slice relocation candidate list has been generated in step S102 of FIG. 4, it can be divided into separate "logical unit candidate lists" for each logical unit in the storage pool in step S104. after having been divided in step S104 of FIG. 4 into multiple logical unit candidate lists. As shown, a separate logical unit relocation candidate list has been generated for each logical unit 0-N. In addition, the lists for each logical unit have been sorted in order of slice temperature, with the hottest slices appearing first in the list).
The same motivation that was utilized for combining AAPA, Chen, and Sarkar as set forth in claim 1, 9, and 17 is equally applicable to this/these claim(s).

Referring to claims 7 and 15, taking claim 5 as exemplary, AAPA in view of Chen and Sarkar teaches
The method of claim 1, wherein the data cache has a third storage device, ([AAPA p.1-3, Fig. 1])  the method further comprising: organizing the blocks of data in the second storage device into extents, each extent comprising a plurality of the blocks of data having contiguous addresses in the second storage device; ([AAPA p.1-3, Fig. 1]) for each extent in the second storage device, generating feature data as a function of metadata associated with input/output operations on the blocks of data in the respective extent; ([AAPA p.1-3, Fig. 1])  using a data model ([Chen col 11:15-55] collection and calculation of slice temperature data including exponential moving average (EMV), various metrics such as total IO counts, block counts, and IO response time, slice temperature and an EMV of slice temperatures. To facilitate efficient and/or optimal data relocation, it can be desirable to quantify the "temperature" of a given block, slice, unit, or other grouping of data. The temperature of data can be indicative of a variety of factors, including for example the frequency and/or recency with which input or output requests relating to the data are issued or received. Data temperature can be an instantaneous measurement or can reflect a historical or long-term trend of a slice's "hotness" or "coldness," and can be used to predict the IO access pattern of a given slice) ([Barajas 0018, 0033] these mechanisms use predictive analytics to predict read requests in the storage environment (e.g., from hosts), and either move the necessary data to faster storage or copy the data to an appropriate level of cache to allow for optimal access, and demote or evict data to lower performance storage as appropriate. Using the predictive analytics functionality, analytics may be applied to collected data to determine trends and usage periods so that models may be produced that accurately predict storage access patterns on a long term basis. These trends may take into account historical instances where storage resources were utilized. Recommendations based upon these models may then be used to intelligently manage resource allocation within the storage) and promoting blocks of data from the second storage device into the third storage device, and evicting blocks of data stored in the third storage device, according to the inferred hotness values for each extent in the second storage device ([AAPA p.1-3, Fig. 1]). Sarkar further teaches trained by machine learning ([Sarkar abstract, 0008, 0051] The model trainer may be further configured to: apply an artificial intelligence framework to the training data set to generate the model instance of the computational model).
The same motivation that was utilized for combining AAPA, Chen, and Sarkar as set forth in claim 1, 9, and 17 is equally applicable to this/these claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding intelligent storage tiering and model training.
US 20190324899 A1
US 20190243559 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132